Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142901                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CAROL JOHNSON, Conservator of                                                                           Brian K. Zahra,
  ELMER JOHNSON,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                SC: 142901
                                                                   COA: 302252
  JOSHUA GATES,                                                    Lenawee CC: 09-3516-NI
           Defendant-Appellee,
  and
  WESTFIELD INSURANCE COMPANY
             Defendant-Appellant.
  _________________________________________/
        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 9, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2011                         _________________________________________
           h0503                                                              Clerk